DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-4 and 6-10 are pending.
Claims 2 and 5 are canceled.
Response to Arguments
Applicant's arguments, see Remarks - Applicant Arguments/Remarks Made in an Amendment, filed 06/0124/2022, with respect to Claim 1, the arguments have been fully considered and are persuasive.  The Non-Final Rejection Report (dated 03/01/2022) of claims 1-10 has been withdrawn.

Response to Amendment
The amendments to the claims filed on June 01, 2022 have been entered. Claims 1, 3, 4 and 6-10 are pending. With regard to claims 5-6  and 9, the objections have been withdrawn.

Allowable Subject Matter
Claims 1, 3-4, 6-10 are allowed. Independent claim 1 contains allowable subject matter as indicated (in bold letters) below.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a battery assembly comprising a main body, a circuit board mounted in the main body and a button assembly, wherein the main body is provided with an avoidance hole and at least one stopper, the button assembly comprises a button cap and a button contact, the button contact is fixedly mounted in the main body and is electrically connected with the circuit board, and the button cap is slidably mounted in the avoidance hole, when the button cap slides to squeeze the button contact, the button cap abuts against the stopper to form a trigger position where the button cap triggers the button contact to transmit a control signal to the circuit board; wherein an elastic member is further provided between the button cap and the button contact, one of the button cap and the button contact is fixedly connected with the elastic member, and the other elastically abuts against the elastic member; and wherein the elastic member is further provided with an extending part, when the button cap slides to the trigger position, the extending part elastically abuts against aside structure of the circuit board, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831